IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-50028
                         Summary Calendar
                        __________________


DORA IRVING,

                                     Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-95-CV-324
                        - - - - - - - - - -
                           August 1, 1996
Before DAVIS, JONES and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Dora Irving appeals the district court's affirmance of the

Commissioner’s decision denying Supplemental Security Income

(SSI) benefits.   Irving contends that the Commissioner’s decision

was not supported by substantial evidence.   A review of the

record indicates that the Commissioner’s determinations are

supported by substantial evidence.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50028
                                - 2 -

     Irving also argues that the administrative law judge (ALJ)

should have ordered a consultative psychiatric and/or

psychological examination to determine whether she has a mental

impairment.   Because Irving did not request a consultative mental

examination while the case was pending before the ALJ and did not

present any testimony of mental health professional or other

evidence of a mental impairment, she did not meet her burden to

show a mental impairment or raise a suspicion requiring the ALJ

to order a consultative examination.   See Leggett v. Chater, 67

F.3d 558, 566-67 (5th Cir. 1995); Pierre v. Sullivan, 884 F.2d

799, 803 (5th Cir. 1989).

     Irving also argues that the ALJ failed to complete a

standard Psychiatric Review Technique Form.   The failure to

complete the form did not affect Irving's substantial rights.

Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988).

     AFFIRMED.